Citation Nr: 1023043	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from February 1985 to May 
1992.

This matter is on appeal from the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in March 2009.  
A transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  In this case, the Board 
concludes that further development is necessary prior to 
consideration of this case.

First, the record indicates that the Veteran submitted a 
number of VA outpatient treatment notes since the most recent 
supplemental statement of the case (SSOC), and he did not 
submit a waiver.  These records include an audiological 
assessment and a neurological evaluation, both of which are 
relevant to the claims on appeal.
Therefore, it is most appropriate that the RO consider this 
evidence and issue a SSOC.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2009).

Next, the Veteran, through his representative, has asserted 
that his service-connected lumbar disc disease and bilateral 
hearing loss has worsened since his most recent examinations 
in May and June 2009, respectively.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  
In light these contentions, the Board concludes that an 
additional VA examination is necessary to determine the 
current nature and extent of his service-connected bilateral 
hearing loss and lumbar disc disease.

The Board notes that the United States Court of Appeals for 
Veterans Claims has held, with regard to VA audiological 
examinations, that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report in order for the Board to determine whether an 
extraschedular rating is warranted.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

Further, while the Veteran has claimed entitlement to TDIU, 
the Board notes that he has not been afforded a VA 
examination in order to determine whether his unemployability 
is attributable to his service connected disorders.  
Therefore, a VA examination is also warranted to make this 
determination. 

Finally, as this matter is being returned to the RO for 
additional development, copies of the Veteran's VA treatment 
records since May 2010 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Oklahoma VA Medical Center since 
May 2010.  A record of any negative 
development should be included in the 
claims file.

2.  Schedule the Veteran for another VA 
orthopedic examination to determine the 
current nature and severity of his back 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should report the range of 
motion measurements for the lumbar spine 
in degrees.  He or she should further 
comment as to whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service- connected back 
disability, the specific nerve(s) affected 
should be identified, together with the 
degree of paralysis caused by service-
connected disability.  The examiner should 
document the number of weeks, if any, 
during the past 12 months, that the 
veteran has had "incapacitating episodes," 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician."

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected back 
disability with a full description of the 
effects the disability has upon his 
ordinary activities. The examiner should 
also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

3.  Schedule the Veteran for another VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss. This 
examination must be conducted by a state- 
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, pursuant to 38 C.F.R. § 4.85.  The 
examiner should also obtain a detailed 
clinical history from the Veteran and 
provide a thorough account and analysis of 
the manner in which the Veteran's hearing 
loss affects him in his everyday life.

4.  Next, schedule the Veteran should for 
an appropriate examination to evaluate the 
effects of his service-connected 
disabilities on his ability to obtain 
substantially gainful employment.

Specifically, the examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected lumbar disc 
disease, headaches, tinnitus and bilateral 
hearing loss are in and of themselves so 
severe as to preclude substantially 
gainful employment.

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be due 
to external bases such as economic 
factors, but rather to all reasonably 
available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991)

5. Thereafter, readjudicate the issues on 
appeal while considering all evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and provided opportunity 
to respond.  Then, return the case to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



